NUMBER 13-08-00255-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



MICHAEL REECE,	Appellant,

v.


NCO PORTFOLIO MANAGEMENT,	Appellee.


On appeal from the County Court at Law No. 3 
of Collin County, Texas.



MEMORANDUM OPINION

 
Before Justices Yañez, Rodriguez, and Benavides

Memorandum Opinion Per Curiam

	The parties to this appeal have filed an agreed motion to vacate the judgment of the
trial court and remand this matter to the trial court for further action consistent with the
agreement of the parties.  See Tex. R. App. P. 42.1(a)(2)(A). 
	The Court, having considered the documents on file and the agreed motion to
vacate and remand, is of the opinion that the motion should be granted.  See id.  The
agreed motion is GRANTED.  We set aside the trial court's judgment without regard to the
merits and remand the case to the trial court for rendition of judgment in accordance with
the agreement of the parties.  See id.; Tex. R. App. P. 43.2(d).  Costs will be taxed against
appellant.  See Tex. R. App. P. 42.1(d) ("Absent agreement of the parties, the court will tax
costs against the appellant."). 

								PER CURIAM
Memorandum Opinion delivered and 
filed this the 29th day of May, 2008.